PER CURIAM.
We affirm the order of summary judgment, as the City was not liable as a matter of law for any injuries sustained by plaintiff at the location alleged in his pre-suit notice and his complaint.
The trial court did not abuse its discretion in denying plaintiffs motion to amend. See Fla. R. Civ. P. 1.190(b) (2001); Frenz Enters., Inc. v. Port Everglades, 746 So.2d 498, 503 (Fla. 4th DCA 1999) (holding that trial court did not abuse its discretion in denying leave to amend complaint where proposed amendment would “materially vary the originally asserted grounds for relief’).
AFFIRMED.